Exhibit 10.11
 
AMENDMENT NO. 2 TO NOTE AND SECURITY AGREEMENT


This Amendment No. 2 to Note and Security Agreement (“Second Amendment”) is
entered into as of May 12, 2016 (“Effective Date”), is by and among RJ CREDIT
LLC, a Delaware limited liability company (“Lender”), and PEDEVCO CORP., a
company organized and existing under the State of Texas (“Borrower”),
collectively referred to hereinafter as the “Parties.”


RECITALS


A. By that certain Note and Security Agreement, dated as of April 10, 2014 (the
“Agreement”), RJ RESOURCES CORP., a Delaware corporation, borrowed funds from RJ
CREDIT LLC (“Lender”) to provide financing for the working capital needs of RJ
Resources Corp. as the “Borrower” thereunder, not to exceed $10,000,000 as the
maximum aggregate principal amount outstanding at any time. Capitalized terms
used but not otherwise defined herein have the meanings set forth in the
Agreement.


B. By that certain Assumption and Consent Agreement, dated February 23, 2015,
Borrower was assigned and assumed all of the rights and obligations of RJ
Resources Corp. under the Agreement, which Agreement was amended by Borrower and
Lender pursuant to that certain Amendment to Note and Security Agreement, dated
February 23, 2015 (the Agreement, as amended, the “Amended Agreement”).


 
C. By this Second Amendment, the Parties desire to further amend the Amended
Agreement to make certain revisions to the terms thereof as set forth herein.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and in the Agreement and for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree to
further amend the Amended Agreement as follows:


1. Termination Date.  The “Termination Date”, as defined in Section 1(a) of the
Agreement and used throughout the Agreement, is hereby amended, revised and
changed to July 11, 2019.


2. No Obligation of Lender.  The following sentence is hereby added to the end
of Section 1(a) of the Agreement:
 
“As of May 12, 2016, all accrued and unpaid interest outstanding under the Loan
is hereby capitalized and added to principal, with the aggregate principal
balance outstanding on the Loan equaling $9,379,431.82.  The Lender is not
obligated or required to make any further Advances to the Borrower under the
terms of this Agreement.”
 
 
Page 1of 3

--------------------------------------------------------------------------------

 


3. Per Annum Interest Rate.  Section 1(e) of the Agreement is hereby deleted in
its entirety and replaced with the following Section 1(e):
 
“The principal amount of each Advance shall bear interest at the per annum rate
of twelve percent (12%) on an actual/360 day basis, payment of which shall be
due and payable on the Termination Date.  Following the occurrence and during
the continuance of an Event of Default (as defined in Section 8), the per annum
interest rate on each Advance shall be increased to twenty-four percent (24%)
per annum.”
 
4. Subordination.  The following new Section 1(h) is hereby added to the
Agreement and is stated as follows:


“The Loan is subordinate and subject to the terms and conditions of (i) those
certain Senior Secured Promissory Notes, each dated May 12, 2016, issued by
Borrower to BBLN-Pedco Corp., BHLN-Pedco Corp. and RJ Credit LLC in the
aggregate principal amount of $25,960,000 and any successor or assigns thereof,
as investors (the “Senior Secured Notes”), (ii) those certain Amended and
Restated Secured Promissory Notes, each dated May 12, 2016, issued by Borrower
to each of BRE BCLIC Sub, BRE WNIC 2013 LTC Primary, BRE WNIC 2013 LTC Sub,
Heartland Bank, Senior Health Insurance Company of Pennsylvania and RJ Credit
LLC in the aggregate principal amount of $38,909,847.25 and any successor or
assigns thereof, as investors (the “Amended and Restated Notes”), (iii) that
certain Amended and Restated Note Purchase Agreement, dated May 12, 2016, as
amended and modified, and (iv) any other documents or agreements executed or
delivered in connection with the Senior Secured Notes, the Amended and Restated
Notes or the Amended and Restated Note Purchase Agreement (collectively, the
“Transaction Documents”).


The payment of, and the lien granted hereunder on the Borrower and/or its
subsidiaries’ assets as collateral security for, the Loan shall be subordinated
to the payment in full of the Senior Secured Notes and the Amended and Restated
Notes, and no payments or other distributions whatsoever shall be made on the
Loan, nor shall any property or assets of the Borrower and /or its subsidiaries
be applied to the purchase or other acquisition or retirement of the Loan until
the payment in full of all obligations under the Senior Secured Notes, Amended
and Restated Notes and the other Transaction Documents.”


5. This Amendment and the obligations and benefits in it are binding upon the
heirs, personal representatives, successors and assigns of the Parties.  This
Amendment may not be terminated or amended without the prior written consent of
BAM Administrative Services LLC.
 
6. Upon the effectiveness of this Amendment, each reference in the Agreement to
“Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to such Agreement as modified or amended hereby.
 
7. All remaining provisions of the Agreement remain effective, and are hereby
ratified by the Parties.
 
 
Page 2 of 3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the Effective Date set forth above.
 


PEDEVCO CORP.






By: /s/ Michael Peterson
       Michael Peterson
       President




RJ CREDIT LLC




By: /s/ David Steinberg
       David Steinberg
       Authorized Signatory

 
 
Page 3 of 3

--------------------------------------------------------------------------------